In re State Farm Mutual Auto. Ins. Co.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Plaque-mines, 25th Judicial District Court, Div. “A”, No. 36-014; to the Court of Appeal, Fourth Circuit, No. 98CW-1495.
Granted. Relators’ application to the court of appeal was made within the extension granted by the trial court. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the ruling of the court of appeal is vacated and set aside, and the application is remanded to the court of appeal for consideration on the merits.
JOHNSON, J., not on panel.